[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 10.7

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”) is made and
entered into as of the Closing Date (as defined in the Stock Purchase Agreement
(as defined below)) (the “Effective Date”), by and between Spansion LLC, a
Delaware limited liability company (“Spansion”), and Fujitsu Semiconductor
Limited, a Japanese corporation (“FSL”). Spansion and FSL are hereinafter also
referred to as the “Parties,” and individually as a “Party.”

 

RECITALS

 

WHEREAS, FSL, Nihon Spansion Limited, a Japanese corporation (“Buyer”), and
Spansion have entered into a certain Stock Purchase Agreement effective as of
April 30, 2013 (“Stock Purchase Agreement”), pursuant to which, Buyer and
Spansion purchase from FSL, and FSL sells to Buyer and Spansion, FSL’s (and its
Subsidiaries’) fabless business of design, development, marketing, distribution
and sale of certain analog semiconductor products and microcontroller products,
pursuant to a series of transactions contemplated in the Stock Purchase
Agreement (such transactions, “Transactions”);

 

WHEREAS, in connection with the Transactions, FSL has assigned and transferred
to Spansion certain Intellectual Property Rights and Technology (in each case,
as defined in the Stock Purchase Agreement) that are related to the business
purchased by Buyer, and retained certain Intellectual Property Rights and
Technology owned by FSL and its Subsidiaries (as defined in the Stock Purchase
Agreement) that are related to the business purchased by Buyer;

 

WHEREAS, FSL wishes to obtain, and Spansion wishes to grant, certain licenses
under and with respect to the Intellectual Property Rights and Technology
assigned and transferred to Spansion pursuant to the Transactions, in accordance
with the terms and conditions of this Agreement;

 

WHEREAS, Spansion wishes to obtain, and FSL wishes to grant, certain licenses
under and with respect to the Intellectual Property Rights and Technology
retained by FSL and its Subsidiaries in accordance with the Transactions, in
accordance with the terms and conditions of this Agreement; and

 

WHEREAS, each Party wishes to grant to and obtain from the other Party, certain
licenses under and with respect to the Parties’ Technology and Intellectual
Property Rights necessary for purposes of performing the Parties’ obligations
and exercising the Parties’ rights under the Commercial Transaction Agreements
(as defined below), in accordance with the terms and conditions of this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, Spansion and FSL
hereby agree as follows:

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
1

--------------------------------------------------------------------------------

 

 

 

AGREEMENT

 

1.            DEFINITIONS; INTERPRETATION.

 

1.1     Definitions. For the purposes of this Agreement, the following
capitalized terms are defined in this Section and shall have the meanings
specified herein. Other terms that are capitalized but not specifically defined
in this Section  or in the body of this Agreement shall have the meanings set
forth in the IP Assignment Agreement, or if not defined in the IP Assignment
Agreement, the Stock Purchase Agreement.

 

1.1.1     [*] has the meaning set forth in Section 8.

 

1.1.2     “Affected Party” has the meaning set forth in Section 20.2.

 

1.1.3     “Affiliated Party” has the meaning set forth in Section 11.

 

1.1.4     “Authorized Distributor” means any distributor, OEM customer, systems
integrator or other Person that, on or after the Effective Date, is authorized
by FSL to offer to sell and sell any FSL product that contains Spansion-Branded
Elements solely in its capacity acting as authorized by FSL on FSL’s behalf.

 

1.1.5     “Background IPR” means, with respect to a Party, any Intellectual
Property Rights in or to any Technology that (a) was conceived, developed,
authored, or otherwise created prior to the Effective Date by any employees or
contractors of such Party or for such Party, whether solely or jointly with
others, (b) is conceived, developed, authored, or otherwise created by any
employees or contractors of such Party or for such Party, entirely independently
of the Transaction Agreements (except pursuant to the consummation of the
Transactions) or the activities undertaken in connection therewith and without
any reference to any confidential information (including Confidential
Information as defined in this Agreement) or Technology of the other Party, (c)
such Party comes to own or control, entirely independently of the Transaction
Agreements (except pursuant to the consummation of the Transactions) or the
activities undertaken in connection therewith and without any reference to any
confidential information (including Confidential Information, as defined in this
Agreement) or Technology of the other Party, or (d) was conceived, developed,
authored, or otherwise created by any employees or contractors of such Party or
for such Party by such Party’s subcontractors, whether solely or jointly with
others, in connection with the performance of such Party’s obligations and
exercise of such Party’s rights set forth in each Transaction Agreement. For
clarity and without limitation, all Intellectual Property Rights that have been
assigned to Spansion (or any of its Affiliates) pursuant to the consummation of
the Transactions shall be deemed to be Background IPR of Spansion, and all
Intellectual Property Rights owned or controlled by any Seller Party that have
not been assigned to Spansion (or any of its Affiliates) pursuant to the
consummation of the Transactions shall be deemed to be Background IPR of FSL.

 

1.1.6     “Bankruptcy Code” has the meaning set forth in Section 20.1.

 

1.1.7     “Commercial Transaction Agreements” means, collectively, the Wafer
Supply Agreement, the Sort Services Agreement, the Assembly Services Agreement,
the Distribution Agreement, and the Transition Services Agreement.

 

 

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
2

--------------------------------------------------------------------------------

 

 

1.1.8     “Confidential Information” means any and all technical and
non-technical confidential or proprietary information disclosed by either Party
(“Disclosing Party”) to the other Party (“Receiving Party”) under this Agreement
or the IP Assignment Agreement, whether in written, oral, graphic or electronic
form, that is marked or otherwise identified at the time of disclosure as
confidential or proprietary, or that would reasonably be deemed in the context
of its disclosure to be confidential or proprietary. “Confidential Information”
includes trade secrets, know-how, firmware, designs, schematics, bills of
material, customer lists, vendor lists, employee and contractor information,
techniques, processes, Software, technical documentation, specifications, plans
or any other information relating to any research project, work in process,
future development, scientific, engineering, manufacturing, marketing or
business plan or financial or personnel matter relating to either Party, its
present or future products, sales, suppliers, customers, employees, investors or
business. Notwithstanding the foregoing, the nondisclosure obligations and use
restrictions set forth in Section 14 shall not apply to:

 

(a)            information disclosed by the Disclosing Party to the Receiving
Party to the extent that it can be established by the Receiving Party beyond a
reasonable doubt by contemporaneous records that such information:

 

(i)     was already known to the Receiving Party, other than under an obligation
of confidentiality, at the time of disclosure by the Disclosing Party;

 

(ii)     was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

(iii)     became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party in breach of this Agreement;

 

(iv)     was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

(v)     was developed independently by the Receiving Party without any use of
Confidential Information of the Disclosing Party; and

 

(b)          Notwithstanding clause (a) above:

 

(i)     Assigned Technology shall be deemed Confidential Information of Spansion
unless the relevant Technology meets the criteria set forth in clause (a)(ii),
(a)(iii) or (a)(iv) above; and

 

(ii)     FSL Licensed Technology shall be deemed Confidential Information of FSL
unless the relevant Technology meets the criteria set forth in clause (a)(i),
(a)(ii), (a)(iii), (a)(iv) or (a)(v) above.

 

1.1.9       [*] has the meaning set forth in Section 8.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
3

--------------------------------------------------------------------------------

 

 

1.1.10     [*] has the meaning set forth in Section 8.

 

1.1.11     “Divested Entity” means the entity who has succeeded to (a) all or
substantially all of the assets of an Affiliate of a Party, or (b) a product
line or service line of a Party or its Affiliates, in each case, pursuant to a
Divestiture of such Affiliate, product line or service line of such Party.

 

1.1.12     “Divestiture” means, with respect to a Party, the transfer, in a
single transaction or in a series of related transactions, of (a) any product
line or service line of such Party or an Affiliate of such Party to a Third
Party or (b) any Affiliate of such Party (either by the disposition of such
Affiliate to a Third Party or by reorganization, sale of stock or shares, change
of control, merger, acquisition, or sale of all or substantially all of the
assets of such Affiliate such that such Affiliate ceases to be an Affiliate of
such Party) (such divested product line, service line or Affiliate, “Divested
Business”).

 

1.1.13     “Existing Patent Cross-License Agreement” means the Amended and
Restated Fujitsu-Spansion Patent-Cross License Agreement dated December 21,
2005.

 

1.1.14     “Forbearance Period” means the period commencing on [*]

 

1.1.15     “Force Majeure” has the meaning set forth in Section 20.2.

 

1.1.16     “FSL Field of Use” means the design, development, manufacturing,
marketing, distribution, sale and support of all products and provision of
related services, subject to the non-competition terms set forth in Section 6.03
of the Stock Purchase Agreement.

 

1.1.17     “FSL Licensed IPR” means, [*]

 

1.1.18     “FSL Licensed Patents” means [*]

 

1.1.19     “FSL Licensed Technology” means, [*]

 

1.1.20     [*]

 

1.1.21     “Fujitsu Labs” means Fujitsu Laboratories Ltd., a Japanese
corporation and an Affiliate of FSL.

 

1.1.22     “Grantee” means, Spansion or FSL, as applicable, in its capacity as a
licensee under this Agreement.

 

1.1.23     “Grantor” means, Spansion or FSL, as applicable, in its capacity as a
licensor under this Agreement.

 

1.1.24     “Improvements” means, with respect to Technology, any derivative
works based upon, improvements or enhancements to, or modifications of such
Technology, whether or not patentable.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
4

--------------------------------------------------------------------------------

 

 

1.1.25     “Licensed Marks” means the Assigned Trademarks listed on Schedule
1.1.25  attached hereto, as such list may be updated from time to time by the
Parties.

 

1.1.26     “Licensed Non-Process Technology” means [*]

 

1.1.27     “Licensed Process Technology” means [*]

 

1.1.28     “Net Sales” means the gross amount invoiced by FSL or FSL’s Affiliate
to a Third Party for the sale of Royalty-Bearing Products, less amounts actually
incurred by FSL or FSL’s Affiliate for [*] For purposes of calculating Net Sales
with respect to Royalty-Bearing Products in which Royalty-Bearing Products are
combined with other types of products or components, the Net Sales for such
Royalty-Bearing Products shall be calculated in proportion to the value of the
Royalty-Bearing Products contained therein.

 

1.1.29     “Royalty-Bearing Products” means [*]

 

1.1.30     “Royalty Period” has the meaning set forth in Section 7.1.

 

1.1.31     “Seller Parties” means, for purposes of this Agreement, the “Seller
Parties” as defined in the Stock Purchase Agreement, but expressly excluding
Fujitsu.

 

1.1.32     [*]

 

1.1.33     [*]

 

1.1.34     [*]

 

1.1.35     [*]

 

1.1.36     “Spansion Branded Elements” means, with respect to a Licensed Mark,
the Assigned Technology (including Software) incorporated in the products in or
on which such Licensed Mark is used, reproduced or displayed in connection
therewith (a) by FSL and its Affiliates prior to the Effective Date, and (b) by
Spansion and its Affiliates on and after the Effective Date, in each case, to
associate such Licensed Mark with such Assigned Technology.

 

1.1.37     “Spansion Branding Guidelines” has the meaning set forth in Section
9.1.

 

1.1.38     “Spansion Field of Use” means the design, development, manufacturing,
marketing, distribution, sale and support of (a) AM Products, (b) any other
analog or microcontroller semiconductor product and provision of related
services, and (c) [*]

 

1.1.39     “Spansion Licensed Patents” means, [*]

 

1.2           Interpretation.

 

1.2.1     Certain Terms. The words “hereof,” “herein,” “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “including” is not limited and means “including without
limitation.”

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
5

--------------------------------------------------------------------------------

 

 

1.2.2     Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Schedules and Exhibits herein are to Sections, Schedules
and Exhibits of this Agreement. The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

1.2.3     Reference to Entities, Agreements, Statutes. Unless otherwise
expressly provided herein, (a) references to an entity include its successors
and permitted assigns, (b) references to agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof,
and (c) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

2.            PATENT LICENSE GRANTS.

 

2.1     Patent License Grant to Spansion. FSL (on behalf of itself and the other
Seller Parties) hereby grants to Spansion and Spansion’s Affiliates a
non-exclusive, worldwide, fully-paid, royalty-free, non-transferable (except as
set forth in Section 18 below), perpetual and irrevocable license under and to
the FSL Licensed Patents, with right of sublicense as set forth in Section 5.1
below, to use, make, have made, offer to sell, sell, lease, distribute, export,
import and otherwise dispose of products and services in the Spansion Field of
Use, and to practice any method claimed in the FSL Licensed Patents in
connection with the foregoing.

 

2.2     FSL Affiliates. If an Affiliate of FSL (other than the Seller Parties)
asserts a Patent infringement claim against Spansion or an Affiliate of Spansion
under a Patent that would have constituted an FSL Licensed Patent if such Patent
were (a) solely owned by a Seller Party, or jointly owned by a Seller Party only
with another Seller Party, as of the Effective Date, or (b) licensable as of the
Effective Date by the Seller Parties to Spansion and its Affiliates for the
scope granted herein, without the grant of such license resulting in the payment
of royalties or other consideration to any Third Party, then FSL covenants and
agrees that it shall use its best efforts to cause such Affiliate of FSL to
(i) cease to assert such Patent infringement claim against Spansion or its
Affiliate, as applicable, or (ii) grant Spansion and its Affiliates a
royalty-free, fully-paid license under such Patent with the same scope and terms
of license as set forth in Section 2.1 above.

 

2.3     Patent License Grant to FSL. Spansion hereby grants to FSL, FSL’s
Affiliates, Fujitsu, and Fujitsu’s Affiliates, a non-exclusive, worldwide,
fully-paid, royalty-free, non-transferable (except as set forth in Section 18
below), perpetual and irrevocable license under and to the Spansion Licensed
Patents, with right of sublicense as set forth in Section 5.1 below, (a) to use,
make, have made, offer to sell, sell, lease, distribute, export, import and
otherwise dispose of (i) products and services in the FSL Field of Use; (ii) any
products for Third Parties where the designs of such product are provided by
such Third Parties pursuant to FSL’s and FSL’s Affiliates’ [*] business; and
(iii) any products and provide services on Spansion’s behalf as specified in
other Transaction Agreements, and (b) to fulfill any Pre-Existing Rights and
Obligations; and in each case, to practice any method claimed in the Spansion
Licensed Patents in connection with any of the foregoing. Without limiting the
foregoing, FSL, FSL’s Affiliates, Fujitsu and Fujitsu’s Affiliates are expressly
licensed to use, make, have made, offer to sell, sell, lease, distribute,
export, import and otherwise dispose of the following products and to undertake
the following activities: [*]

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
6

--------------------------------------------------------------------------------

 

 

2.4     Patent Laundering. Each Party acknowledges and agrees that the licenses
granted under this Section  shall not cover any manufacturing activities of such
Party or its Affiliates as a Grantee on behalf of Third Parties for the primary
purpose of obtaining rights under the Grantor’s licensed Patents (i.e., Patent
laundering), including making or having made products based on designs owned by
such Third Parties, except as expressly set forth in Section 2.3(a)(ii) above.

 

2.5     Relationship to the Existing Patent Cross-License Agreement. This
Agreement is in addition to, and is intended to supplement and not supersede,
the Existing Patent Cross-License Agreement. Except to the extent expressly set
forth in Sections 2.1 and 2.3 of this Agreement, if there is any inconsistency
between the Existing Patent Cross-License Agreement and this Agreement regarding
the scope of Patent licenses granted by any Seller Party to Spansion and
Spansion’s Affiliates, or the scope of Patent licenses granted by Spansion to
FSL, FSL’s Affiliates, Fujitsu and Fujitsu’s Affiliates, the Existing Patent
Cross-License Agreement shall control.

 

2.6     International Exhaustion. For clarity, the licenses granted under this
Section 2 include an immunity granted to each Party’s or its Affiliates’
customers with respect to (a) in the case of Section 2.1, the products and
services in the Spansion Field of Use that are used, made, have made, offered to
sell, sold, leased, distributed, exported, imported or otherwise disposed of by
Spansion or its Affiliates pursuant to Section 2.1, or (b) in the case of
Section 2.3, the products and services in the FSL Field of Use that are used,
made, have made, offered to sell, sold, leased, distributed, exported, imported
or otherwise disposed of by FSL, its Affiliates, Fujitsu or Fujitsu’s Affiliates
pursuant to Section 2.3, in each case, either alone or as a component of another
device, and worldwide, regardless of the jurisdiction in which such products and
services were first sold or manufactured, to the same extent that (i) Spansion
Licensed Patents, in the case of a license granted by Spansion, or (ii) FSL
Licensed Patents, in the case of a license granted by FSL, covering such
products and services would be deemed to have been exhausted under United States
law if such products and services were first sold in the United States, under
Japanese law if such products and services were first sold in Japan, or under
the Applicable Laws of any other jurisdiction if such products or services were
first sold in such other jurisdiction; provided, however, that the Parties
intend that the license granted herein extends only to products manufactured or
sold or services provided pursuant to Sections 2.1 or 2.3, as applicable,
themselves in the form manufactured or sold (without any unauthorized
modification by Third Parties) and not to any Patent claims infringed by
combination of such products with other products or Technology, which
infringement would not have occurred but for such modification or combination.

 

3.            Patent Standstill Agreement.

 

3.1     [*]

 

3.2     [*]

 

3.3     [*]

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
7

--------------------------------------------------------------------------------

 

 

 

4.            ADDITIONAL LICENSE GRANTS.

 

4.1     Non-Process Technology License Grant to Spansion. Subject to Section 14,
FSL (on behalf of itself and the other Seller Parties) hereby grants to Spansion
and Spansion’s Affiliates a non-exclusive, worldwide, fully-paid, royalty-free,
non-transferable (except as set forth in Section 18 below), perpetual and
irrevocable license under and to the Other IPR in and to the Licensed
Non-Process Technology, with right of sublicense as set forth in Section  below,
to use, make, have made, offer to sell, sell, lease, distribute, export, import
and otherwise dispose of, and reproduce, modify, prepare and have prepared
derivative works of, perform, display, transmit and distribute (through multiple
tiers and by all means known or later developed) and otherwise exploit products
and services in the Spansion Field of Use, and to practice any method included
in the Licensed Non-Process Technology in connection with the foregoing.

 

4.2     Process Technology License Grant to Spansion. Subject to Section 14, FSL
(on behalf of itself and the other Seller Parties) hereby grants to Spansion and
Spansion’s Affiliates a non-exclusive, worldwide, fully-paid, royalty-free,
non-transferable (except as set forth in Section 18 below), perpetual and
irrevocable license under and to Other IPR in and to the Licensed Process
Technology, with right of sublicense as set forth in Section 5.1 below, to
(a) reproduce, modify, prepare and have prepared derivative works of, perform,
display, transmit and distribute, and otherwise exploit, in each case, solely
internally within Spansion and its Affiliates or Spansion’s or its Affiliates’
contract manufacturers, any documentation included in such Process Technology,
(b) use, make and have made products in the Spansion Field of Use using such
Licensed Process Technology, and (c) offer to sell, sell, lease, distribute,
export, import and otherwise dispose of the products manufactured in accordance
with (b) above and provide services related thereto; and in each case, to
practice any method included in the Licensed Process Technology in connection
with the foregoing.

 

4.3     FSL Affiliates. If an Affiliate of FSL asserts an infringement or
misappropriation claim against Spansion or an Affiliate of Spansion under an
Other IPR in or to Technology that would constitute FSL Licensed Technology if
such Technology were (a) solely owned by a Seller Party, or jointly owned by a
Seller Party only with another Seller Party, as of the Effective Date, or
(b) licensable as of the Effective Date by the Seller Parties to Spansion and
its Affiliates for the scope granted herein, without the grant of such license
resulting in the payment of royalties or other consideration to any Third Party,
then FSL covenants and agrees that it shall use its best efforts to cause such
Affiliate to (i) cease to assert such infringement or misappropriation claim
against Spansion or its Affiliate, as applicable, or (ii) grant Spansion and
Spansion’s Affiliates a royalty-free, fully-paid license under such Other IPR
with the same scope and terms of license as set forth in Section 4.1 above.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
8

--------------------------------------------------------------------------------

 

 

4.4     Non-Patent License Grant to FSL. Subject to Section 14, Spansion hereby
grants to FSL, FSL’s Affiliates, Fujitsu, and Fujitsu’s Affiliates, a
non-exclusive, worldwide, fully-paid, royalty-free (except as set forth in
Section 7), non-transferable (except as set forth in Section 18) perpetual and
irrevocable license under and to the Assigned Other IPR in and to the Assigned
Technology, with right of sublicense as set forth in Section 5.1 below, to (a)
use, make, have made, offer to sell, sell, lease, distribute, export, import and
otherwise dispose of and reproduce, modify, prepare and have prepared derivative
works of, perform, display, transmit and distribute (through multiple tiers and
by all means known or later developed) and otherwise exploit products and
services in the FSL Field of Use, (b) make, have made, offer to sell, sell,
lease, distribute, export, import and otherwise dispose of products for Third
Parties where the designs of such product are provided by such Third Parties
pursuant to FSL’s and FSL’s Affiliates’ [*] business, (c) make, have made, offer
to sell, sell, lease, distribute, export, import and otherwise dispose of
products and provide services on Spansion’s behalf as specified in other
Transaction Agreements; and (d) fulfill any Pre-Existing Rights and Obligations;
and in each case, to practice any method included in the Assigned Other IPR and
Assigned Technology in connection with the foregoing. Without limiting the
foregoing, FSL, FSL’s Affiliates, Fujitsu, and Fujitsu’s Affiliates are
expressly licensed to use, make, have made, offer to sell, sell, lease,
distribute, export, import and otherwise dispose of the following products and
to undertake the following activities: [*]

 

4.5     Commercial Licenses. In addition to the foregoing license grants, each
Party, as Grantor, hereby grants (on behalf of itself and its Subsidiaries) to
the other Party, as Grantee, and Grantee’s applicable Affiliates, a fully-paid,
royalty-free, non-transferable (except as set forth in Section 18),
sublicenseable (only to such Party’s or its Affiliates’ subcontractors under the
Commercial Transaction Agreements, as applicable) nonexclusive right and license
under Grantor’s (and its Subsidiaries’) Background IPR, to use, make, have made,
offer to sell, sell, lease, distribute, export, import and otherwise dispose of
and reproduce, modify, prepare and have prepared derivative works of, perform,
display, transmit and distribute (through multiple tiers and by all means known
or later developed) and otherwise exploit any Technology that is an embodiment
of such Background IPR, solely for the purpose of performing Grantee’s
obligations under the Commercial Transaction Agreements. Unless otherwise
expressly specified in any Commercial Transaction Agreement, or the Parties
agree in writing in connection with any joint development activities between the
Parties to provide for a different allocation of ownership of Intellectual
Property Rights, as between the Parties, each Party (and its Affiliates) shall
own its own Background IPR and any Technology conceived, developed, authored, or
otherwise created by such Party (or its Affiliates) in connection with the
performance of such Party’s (or its Affiliates’) obligations under such
Commercial Transaction Agreement or the exercise of such Party’s rights under
such Commercial Transaction Agreement.

 

5.            ADDITIONAL TERMS REGARDING LICENSES.

 

5.1     Sublicensing. Without limiting any have made rights set forth in
Sections 2 and 4, (a) Spansion and its Affiliates may grant sublicenses under
Sections 2.1 and 4.1 as reasonably necessary to enable contractors, consultants
or development partners, and under Section  as reasonably necessary to enable
manufacturing contractors, to exercise the licenses granted thereunder on behalf
of Spansion and its Affiliates, (b) FSL and its Affiliates may grant sublicenses
under Sections  and as reasonably necessary to enable contractors, consultants
or development partners to perform services on behalf of FSL and its Affiliates,
and (c) FSL and its Affiliates may grant sublicenses under Sections 2.3 and 4.4
as reasonably necessary to fulfill any Pre-Existing Rights and Obligations;
provided, that (i) such sublicensees under clauses (a) and (b) above agree to be
bound by a written agreement to comply with the applicable license restrictions,
and (ii) no such sublicense granted pursuant to this Section 5.1 shall relieve
the sublicensing Party of its obligations hereunder.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
9

--------------------------------------------------------------------------------

 

 

5.2     Sales or Transfers of Technology or Intellectual Property Rights. Each
Party, as Grantor, acknowledges and agrees that it shall not sell, assign,
transfer, dispose of, or grant exclusive licenses to, any Intellectual Property
Rights or Technology that is licensed to Grantee and its Affiliates under this
Agreement without making any such sale, assignment, transfer, or disposition, or
grant of exclusive license, subject to the licenses granted to Grantee and its
Affiliates under this Agreement, and agrees to notify any such purchaser,
assignee, transferee, or exclusive licensee in writing that such Intellectual
Property Rights or Technology are subject to the licenses granted to Grantee and
its Affiliates under this Agreement.

 

6.            DELIVERY.

 

6.1     Delivery.  FSL (on behalf of itself and the other Seller Parties) shall
deliver copies (including electronic) of the Licensed Non-Process Technology
through the transfer of books and records, documentation, Software, electronic
files, facilities, personal property contained therein, and employees pursuant
to the Stock Purchase Agreement. With respect to the Licensed Process
Technology, (a) FSL (on behalf of itself and the other Seller Parties) shall
deliver copies (including electronic) of the mutually-agreed documentation for
the Licensed Process Technology on the Closing Date, and (b) for any copies of
other Licensed Process Technology that are not delivered on the Closing Date,
the Parties will mutually agree upon the timing of delivery; provided, that
Spansion may at any time request delivery of the copies of Licensed Process
Technology that have not yet been delivered, subject to the Parties agreeing on
timing and scope for such later delivery, taking into account the nature of the
Technology to be delivered and the reasonably available resources to perform
such delivery.

 

6.2     Further Assurances.  The Parties acknowledge that, as part of the
assignment and delivery of any Assigned Technology, or the delivery of any
Licensed Process Technology or Licensed Non-Process Technology, (a) FSL (on
behalf of itself and the other Seller Parties) may inadvertently fail to deliver
copies of Technology that should have been delivered to Spansion as part of the
contemplated transfers and licenses under the terms of the Stock Purchase
Agreement, the IP Assignment Agreement or this Agreement, or (b) Spansion may
inadvertently receive copies of Technology that should not have been delivered
as a part of the activities contemplated under the Stock Purchase Agreement, the
IP Assignment Agreement or this Agreement. Each Party agrees, for at least
twelve (12) months following the Effective Date, to engage in good faith
discussions with the other regarding the delivery of any such copies of
Technology that were inadvertently not delivered to Spansion, or the return or
destruction of copies of Technology that were inadvertently delivered to
Spansion, at the reasonable request of the other Party, and deliver or return
the applicable copies of Technology in accordance with the Parties’ mutual and
good faith determination as to whether such copies should or should not have
been delivered to Spansion (as applicable) in accordance with the applicable
terms of the Stock Purchase Agreement, the IP Assignment Agreement or this
Agreement.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
10

--------------------------------------------------------------------------------

 

 

7.            Royalties.

 

7.1     Royalties. Notwithstanding any provision herein to the contrary, FSL (on
behalf of itself and its Affiliates) agrees to pay Spansion royalties on the
sale of Royalty-Bearing Products sold by FSL and its Affiliates during the [*]
following the Effective Date (the “Royalty Period”). The royalties in each
instance will equal [*] After the expiration of the Royalty Period, no further
royalties will be due under this Agreement for the sale of Royalty-Bearing
Products.

 

7.2     Royalty Reports and Payments. FSL shall (a) provide quarterly written
reports to Spansion within [*] after the end of each calendar quarter of the
Royalty Period, stating in each such report the number of Royalty-Bearing
Products sold during such calendar quarter for which royalties are payable
pursuant to Section 7.1, and (b) pay to Spansion all royalties due for each
applicable quarter of the Royalty Period no later than the end of [*].

 

7.3     Record Retention. FSL will keep complete and accurate records pertaining
to sales of and royalty calculations for Royalty-Bearing Products sold by FSL
and FSL’s Affiliates to Third Parties during the Royalty Period. FSL will
maintain such records for at least three (3) years from the end of the calendar
year in which the applicable royalty payments were made.

 

7.4     Audit. During the period set forth in Section 7.3 above, Spansion will
have the right to engage, at its own expense, an independent auditor reasonably
acceptable to FSL to examine FSL’s records pertaining to sales of
Royalty-Bearing Products made during the Royalty Period and the calculation of
royalties owed to Spansion under this Section 7. Spansion will provide FSL
reasonable prior written notice of such audit and may conduct such audits no
more than once every calendar year. Such audits shall be conducted during normal
business hours of FSL, and in a manner that does not interfere in any material
respect with FSL’s normal business operations. If any such audit reveals an
underpayment of more than [*] of the correct amount of royalties due and payable
hereunder for the audited period, such audit will be at the reasonable expense
of FSL. If any such audit conducted on behalf of Spansion shows that FSL
underpaid the royalties due and payable to Spansion under this Agreement, then
FSL shall immediately pay to Spansion any such deficiency with interest
calculated at a rate equal to the lesser of [*] per annum or the highest rate
allowed by Applicable Law.

 

8.            Joint Development.

 

The Parties agree to discuss in good faith a potential agreement for certain
joint development efforts related to [*]. The Parties acknowledge that such an
agreement would contain terms and conditions that are consistent with the
following, subject to the Parties’ discussion, negotiation and agreement on the
other terms and conditions applicable to [*]

 

9.            Trademark License.

 

9.1     License Grant. Subject to the terms and conditions set forth in this
Agreement and FSL’s compliance therewith, Spansion hereby grants to FSL a
worldwide, non-exclusive, non-transferable, non-assignable (except as set forth
in Section 18 below), non-sublicensable (except as otherwise expressly set forth
in this Section 9.1), perpetual, royalty-free license to use, reproduce and
publicly display the Licensed Marks, solely for purposes of marketing,
promotion, advertising, license, sale and distribution of FSL products that
contain Spansion Branded Elements and solely in a manner that is in accordance
with Spansion’s branding guidelines for the Licensed Marks, as provided in
writing to FSL from time to time upon reasonable advance written notice (such
branding guidelines, “Spansion Branding Guidelines”). FSL shall have the right
to sublicense the license granted in this Section 9.1 to FSL’s Affiliates and
Authorized Distributors; provided, however, that FSL shall cause its Affiliates
to comply with the terms and conditions of this Agreement and FSL shall remain
responsible and liable for any acts or omissions of its Affiliates and
Authorized Distributors that would constitute a breach of this Agreement if such
acts or omissions were performed by FSL. For clarity, any sublicense that is
granted hereunder to any Affiliate or Authorized Distributor of FSL shall
immediately terminate when such Affiliate or Authorized Distributor ceases to be
an Affiliate or Authorized Distributor, as applicable, of FSL.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
11

--------------------------------------------------------------------------------

 

 

9.2           Restrictions.

 

(a)     FSL shall not, and shall not authorize any Affiliate of FSL or any Third
Party to:

 

(i)     use, reproduce or display any Licensed Mark in an unauthorized manner or
other than as expressly permitted by this Section 9;

 

(ii)     combine, use, reproduce or display any Licensed Mark with any other
name or Trademark, including any name or Trademark of FSL or its Affiliates in a
manner that would constitute combined marks;

 

(iii)     use, reproduce or display any Licensed Mark in any URL, domain name,
subdomain or similar locator or identifier or on any website (including mobile
site) or similar property accessible via the Internet, or purchase or use any
“key word” or search term that includes or consists of any Licensed Mark;

 

(iv)     use, reproduce or display any Licensed Mark in any country where the
applicable product or any technology contained therein would not be permitted to
be shipped based on the export laws, regulations and controls imposed or
administered by the United States, Japan or any other country or jurisdiction
(as applicable);

 

(v)     use, reproduce or display any Licensed Mark in a manner that could, in
Spansion’s reasonable opinion, result in such Licensed Mark becoming generic or
the rights of Spansion in such Licensed Mark becoming diluted, or that could
otherwise prejudice or invalidate a registration or application for registration
of such Licensed Mark;

 

(vi)     conduct any acts or omissions that could, in Spansion’s reasonable
opinion, bring the Licensed Marks or Spansion or its Affiliates into disrepute
or that could otherwise damage the goodwill associated with the Licensed Marks
or any other Trademarks of Spansion or its Affiliates;

 

(vii)     register or apply for registration for any Licensed Mark or any
Trademark that is identical or similar to any Licensed Mark or that consists in
whole or in part of any Licensed Mark; or

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
12

--------------------------------------------------------------------------------

 

 

(viii)     challenge the validity of any Licensed Mark or any registration
therefor, Spansion’s ownership of or right to license any Licensed Mark, or the
enforceability of Spansion’s rights in, to or under any Licensed Mark, or
otherwise take any action to interfere with or that is inconsistent with any of
Spansion’s rights in, to or under any Licensed Mark.

 

(b)     FSL shall, as provided for in Spansion Branding Guidelines or as
otherwise reasonably directed by Spansion from time to time, (i) include on
materials or media on or in which any Licensed Mark is displayed a statement
that such Licensed Mark is owned by Spansion, and is a registered trademark of
Spansion, and (ii) include an appropriate trademark indicator (such as “™” or
“®”) on all products bearing the Licensed Marks.

 

(c)     FSL shall ensure that FSL’s use of the Licensed Marks complies with all
Applicable Laws of the jurisdictions in which the Licensed Marks are used,
reproduced, or displayed.

 

9.3          Reservation of Rights. This Agreement does not constitute an
assignment or grant to FSL of any right, title or interest in, to or under the
Licensed Marks, other than the limited right to use the Licensed Marks as set
forth in this Section 9. FSL acknowledges that Spansion retains all right, title
and interest in, to and under the Licensed Marks and the renown of the Licensed
Marks worldwide, that FSL shall acquire no rights as a result of any use of the
Licensed Marks, and that all rights not specifically granted herein to FSL are
reserved to Spansion, which may at all times fully and freely exercise such
rights. Any use, reproduction, display or other exploitation of the Licensed
Marks by or on behalf of FSL or any Affiliate of FSL, and all goodwill
associated with such use, reproduction, display or other exploitation, shall
inure exclusively to the benefit of Spansion.

 

9.4          Quality Standards. With respect to products or Software that bear
one or more Licensed Marks, FSL shall maintain a standard of quality that is no
less than that of identical or similar AM Products or Software for AM Products
that bore such Licensed Marks prior to the Effective Date.

 

9.5          Samples. Upon request by Spansion, FSL shall promptly provide
Spansion with samples of any products or materials (including any advertising,
marketing or promotional materials) on which any Licensed Mark is displayed that
FSL has released or published after the Effective Date, or intends to release or
publish, to any Person (other than FSL or its Affiliates). If Spansion
reasonably determines that any such products or materials do not comply with the
then-current Spansion Branding Guidelines previously provided to FSL or the
terms or conditions of this Section 9, FSL shall (a) promptly correct such
nonconformance and send a corrected sample of the relevant product or material
to Spansion for Spansion’s approval, (b) immediately cease to use, release or
publish such product or material (or corrected versions thereof until and unless
such versions are approved by Spansion), and (c) upon Spansion’s approval in
accordance with clause (a) above, only use, release or publish the corrected
version of such product or material approved by Spansion.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
13

--------------------------------------------------------------------------------

 

 

9.6          Audit. Spansion shall have the right, upon reasonable written
notice to FSL and at Spansion’s cost, to audit the use, reproduction, display
and other exploitation of the Licensed Marks by or on behalf of FSL or its
Affiliates hereunder. Such audit shall be conducted during normal business
hours. If such audit reveals any use, reproduction, display or other
exploitation of the Licensed Marks that does not comply with the applicable
Spansion Branding Guidelines or the terms or conditions of this Section 9, upon
written notice of such noncompliance by Spansion to FSL, FSL shall, and shall
cause its Affiliates to, promptly correct such noncompliance. Notwithstanding
the foregoing, if such audit reveals any material noncompliance by FSL or its
Affiliates, then the costs and expenses incurred in connection with such audit
shall be borne by FSL.

 

9.7          Remedies. Spansion reserves the right to determine whether FSL and
its Affiliates have complied with the then-current Spansion Branding Guidelines,
the quality standards required hereunder, and the other requirements of this
Section 9 with respect to the use, reproduction, display and other exploitation
of the Licensed Marks. If Spansion determines in its reasonable discretion that
FSL or any of its Affiliates has failed to so comply, then, in addition to
Spansion’s rights set forth herein, Spansion shall have the right to determine
what reasonable corrective measures FSL shall take to promptly remedy such
noncompliance, and FSL shall, and shall cause its Affiliates to, promptly
implement such corrective measures at FSL’s cost and expense. If such
noncompliance is not cured within thirty (30) days of written notice thereof
from Spansion to FSL, Spansion may suspend or terminate the trademark licenses
granted under this Section 9.

 

10.          ownership.

 

10.1        Ownership of Intellectual Property Rights and Technology. As between
the Parties, Spansion shall own and retain all right, title and interest in and
to the Assigned Technology (including all Other IPR therein), Spansion Licensed
Patents and Licensed Marks. As between the Parties, FSL shall own and retain all
right, title and interest in and to the FSL Licensed Technology and FSL Licensed
IPR. As between the Parties, Spansion will retain all right, title and interest,
including all Intellectual Property Rights, in and to any Improvements to any of
the FSL Licensed Technology made by or on behalf of Spansion or its Affiliates
in the exercise of the license granted to Spansion and its Affiliates hereunder,
subject only to FSL’s ownership of the FSL Licensed Technology and FSL Licensed
IPR and expressly excluding Improvements made by or on behalf of FSL after the
Closing Date. As between the Parties, FSL and its Affiliates will retain all
right, title and interest, including all Intellectual Property Rights, in and to
any Improvements to any of the Assigned Technology made by or on behalf of FSL
or its Affiliates in the exercise of the license granted to FSL and its
Affiliates hereunder, subject only to Spansion’s ownership of the Assigned
Technology and Assigned IPR and expressly excluding Improvements made by or on
behalf of Spansion after the Closing Date. All rights under any Intellectual
Property Rights that are not expressly granted in this Agreement are reserved by
the Party that owns such Intellectual Property Rights.

 

10.2        No Obligation to Maintain Intellectual Property. Spansion
acknowledges and agrees that no Seller Party shall have any obligation under
this Agreement after the Effective Date to maintain, prosecute or file for any
Patents or other Intellectual Property Rights pertaining to the Patents or Other
IPR licensed by FSL (on behalf of itself and the other Seller Parties)
hereunder.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
14

--------------------------------------------------------------------------------

 

 

10.3        Infringement Suits. Neither Party (nor, in the case of FSL as
Grantor, any other Seller Party) shall have any obligation under this Agreement
to institute or maintain any action or suit against Third Parties for
infringement or misappropriation of any Intellectual Property Right in or to any
Technology licensed to the other Party hereunder, or to defend any action or
suit brought by a Third Party which challenges or concerns the validity of any
of such Intellectual Property Rights or which claims that any Technology
licensed to the other Party hereunder infringes or constitutes a
misappropriation of any Intellectual Property Right of any Third Party.

 

11.           AFFILIATE ACKNOWLEDGEMENT.

 

To the extent an obligation under this Agreement specifically refers to an
Affiliate of a Party (such Party, the “Affiliated Party”) under this Agreement,
at the request of the other Party, the Affiliated Party shall cause such
Affiliate to execute a written acknowledgment form reasonably acceptable to the
other Party whereunder such Affiliate expressly agrees to undertake the
corresponding obligation as specified in this Agreement.

 

12.          Divestment.

 

Subject to the terms set forth in Section 18, in the event of a Divestiture by
either Party (as Grantee), the applicable Divested Entity shall continue to
enjoy, after the date of the Divestiture, the benefit of the licenses and other
rights granted to the Divested Business under this Agreement. The licenses and
other rights granted to the Divested Entity shall not apply to any products,
components or services of such Divested Entity (which, for clarity, in the case
the Divested Business becomes a part of another entity, means the products,
components or services of such entity, and not those of the Divested Business)
existing prior to the date of the Divestiture.

 

13.         Support.

 

Each Party shall, from time to time as agreed by the Parties, exchange
information regarding any material bugs or errors found in the Technology
licensed by both Parties under this Agreement. Subject to the foregoing and
except as set forth in Sections 4 and 6 hereof, neither Spansion nor FSL (each
as Grantor), nor any of their Affiliates, will have any obligations under this
Agreement to provide any support to Grantee or its Affiliates with respect to
any Technology (or Intellectual Property Rights therein) under which Grantor
granted licenses under this Agreement or to provide Grantee with any
Improvements to any such Technology.

 

14.          Confidentiality.

 

14.1     Obligations. Each Party, as Receiving Party, will maintain in
confidence all Confidential Information disclosed to it by the Disclosing Party.
The Receiving Party agrees not to use, disclose or grant use of such
Confidential Information except as expressly authorized by the Transaction
Agreements. Without limiting the foregoing, the Receiving Party may use or
disclose the Disclosing Party’s Confidential Information to the extent such use
or disclosure is reasonably necessary to (i) perform the obligations owed by the
Receiving Party under this Agreement or (ii) exercise the rights and licenses
granted to the Receiving Party under this Agreement, in each case, provided
that, any disclosure to any customers, suppliers, distributors, contractors,
resellers, business partners or Third Parties in connection with the foregoing
shall be made subject to the recipient being bound by written confidentiality
obligations that are no less protective of Confidential Information than this
Section 14. In addition, to the extent that disclosure is authorized by this
Agreement, each Receiving Party agrees to disclose the Confidential Information
of the Disclosing Party only to its employees, agents or consultants who need to
know such Confidential Information for the purposes of this Agreement and agrees
to obtain prior agreement from its employees, agents or consultants to whom
disclosure is to be made to hold in confidence and not make use of such
information for any purpose other than those permitted by this Agreement. Each
Receiving Party may also disclose the Confidential Information of the Disclosing
Party in confidence and solely to the extent reasonably necessary, to the
Receiving Party’s or its Affiliates’ legal counsel, accountants, banks and
financing sources, investors and potential investors and their respective
advisors. Each Receiving Party agrees to use at least the same standard of care
as it uses to protect its own most confidential information to protect the
proprietary and confidential nature of Confidential Information of the
Disclosing Party, including to ensure that such employees, agents or consultants
do not disclose or make any unauthorized use of such Confidential Information,
but in no event less than reasonable care. The Receiving Party will promptly
notify the Disclosing Party upon discovery of any unauthorized use or disclosure
of the Confidential Information.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
15

--------------------------------------------------------------------------------

 

 

14.2        Government Obligations. The Receiving Party will not be considered
to have breached its obligations under this Section 14 for disclosing
Confidential Information of the Disclosing Party to the extent required to
satisfy any legal requirement of a competent governmental or regulatory
authority, provided that promptly upon receiving any such request, and to the
extent that it may legally do so under Applicable Law, the Receiving Party: (i)
advises the Disclosing Party prior to making such disclosure in order that the
Disclosing Party may object to such disclosure, take action to ensure
confidential treatment of such Confidential Information, or take such other
action as it considers appropriate to protect such Confidential Information; and
(ii) uses reasonable efforts to not disclose Confidential Information that is
not required to satisfy such legal requirement.

 

14.3        Remedies. Each Party, as the Receiving Party, agrees that, due to
the unique nature of the Confidential Information, the unauthorized disclosure
or use of the Confidential Information of the Disclosing Party may cause
irreparable harm and significant injury to the Disclosing Party, the extent of
which may be difficult to ascertain and for which there may be no adequate
remedy at law. Accordingly, the Receiving Party agrees that the Disclosing
Party, in addition to any other available remedies, shall have the right to seek
an immediate injunction and other equitable relief enjoining any breach or
threatened breach of this Agreement without the necessity of posting any bond or
other security. Receiving Party shall notify Disclosing Party in writing
immediately upon Receiving Party’s becoming aware of any such breach or
threatened breach.

 

15.          Warranty and Disclaimer.

 

15.1        Warranties. Each Party represents and warrants that it has the right
and authority to enter into this Agreement.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
16

--------------------------------------------------------------------------------

 

 

15.2        Additional FSL Warranty. FSL represents and warrants that there are
no Intellectual Property Rights or Technology that are (a) both (i) jointly
owned by a Seller Party with any Affiliate of a Seller Party (other than another
Seller Party) or with a Third Party, and (ii) under or with respect to which the
Seller Parties do not have the right to grant licenses to Spansion and its
Affiliates for the scope granted herein (without the grant of such license
resulting in the payment of royalties or other consideration to any Third Party
or requiring the separate consent of an Affiliate other than a Seller Party); or
(b) both (i) jointly owned by Fujitsu (including inventions and Technology
conceived by Fujitsu Labs) with any Affiliate of Fujitsu (other than any Seller
Party) or with a Third Party, and (ii) under or with respect to which the Seller
Parties do not have the right to grant licenses to Spansion and its Affiliates
for the scope granted herein (without the grant of such license resulting in the
payment of royalties or other consideration to any Third Party or requiring the
separate consent of an Affiliate other than a Seller Party); in each case, which
Intellectual Property Rights or Technology would otherwise constitute FSL
Licensed Technology or FSL Licensed IPR if such Intellectual Property Rights or
Technology either were (A) solely owned by a Seller Party, jointly owned by a
Seller Party only with another Seller Party, Fujitsu, or jointly owned by
Fujitsu only with a Seller Party, or (B) licensable by the Seller Parties to
Spansion and its Affiliates for the scope granted herein (without the grant of
such license resulting in the payment of royalties or other consideration to any
Third Party or requiring the separate consent of an Affiliate other than a
Seller Party).

 

15.3        Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE STOCK PURCHASE AGREEMENT, NEITHER PARTY MAKES ANY OTHER
REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THIS AGREEMENT (INCLUDING, IN
THE CASE OF SPANSION, ANY ASSIGNED IPR OR ASSIGNED TECHNOLOGY, AND IN THE CASE
OF FSL, ANY FSL LICENSED IPR), WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, ENFORCEABILITY, VALIDITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT.

 

16.          Limitation of Liability.

 

EXCEPT FOR A BREACH OF SECTION 15.2, OF A LICENSE GRANT OR OF A CONFIDENTIALITY
OBLIGATION, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW IN NO EVENT SHALL
EITHER PARTY BE LIABLE HEREUNDER TO THE OTHER PARTY, ITS AFFILIATES OR TO ANY
THIRD PARTY CLAIMING THROUGH OR UNDER SUCH PARTY, FOR ANY LOST PROFITS, LOSS OF
DATA, EQUIPMENT DOWNTIME OR FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY, INDIRECT
OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

17.          TERM; TERMINATION.

 

Unless otherwise agreed by the Parties in writing, this Agreement shall be
effective on a perpetual basis. This Agreement is not terminable for convenience
or cause unless the Parties mutually agree to terminate the Agreement in a
written agreement signed by both Spansion and FSL.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
17

--------------------------------------------------------------------------------

 

 

18.         Assignment.

 

Neither this Agreement nor any rights, interests or obligations hereunder may be
assigned, delegated or otherwise transferred by either Party (whether
voluntarily or involuntarily and whether by merger, transfer of assets,
operation of Applicable Law or otherwise), without the other Party’s express
prior written approval, except that (a) FSL may assign or transfer to Fujitsu
with Spansion’s prior written consent (such consent not to be unreasonably
conditioned, delayed or withheld), (b) FSL may assign or transfer to a successor
of all or substantially all of FSL’s assets related to semiconductor products,
or to a Divested Entity upon a Divestiture, upon written notice to Spansion (and
without Spansion’s consent), (c) Spansion may assign or transfer to a successor
of all or substantially all of Spansion’s assets related to the Spansion Field
of Use, or to a Divested Entity upon a Divestiture, upon written notice to FSL
(and without FSL’s consent), in each case, this Agreement and the rights,
interests, and obligations hereunder in their entirety. Any attempt to assign or
transfer this Agreement in violation of this Section  shall be void. Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns.

 

19.           Notices.

 

All notices, requests, demands, claims and other communications hereunder shall
be in writing and shall be deemed duly given (a) upon receipt if delivered
personally, (b) upon confirmation if sent by facsimile with transmission
confirmation or (c) on the first Business Day following dispatch if sent by a
nationally-recognized overnight courier service; provided, however, that, if
delivered on a date that is not a Business Day or after 5:00 p.m. on a Business
Day, such notice, request, demand, claim or other communication shall be deemed
delivered on the next succeeding Business Day; provided, further, that such
notice, request, demand, claim or other communication is delivered to the
applicable Party at such Party’s address or facsimile number as set forth below.

 

If to Spansion, addressed to it at:

 

Spansion LLC
915 DeGuigne Drive

Sunnyvale, CA 94085

United States
Fax: [*]     
Attention: General Counsel     


 

With copies to (which shall not constitute notice):

 

Latham & Watkins LLP
140 Scott Drive,
Menlo Park, CA 94025
United States
Fax: 1-650-463-2600

 

Attention: Tad J. Freese, Esq.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.

 

18

--------------------------------------------------------------------------------

 

 

Latham & Watkins LLP
Marunouchi Building, 32nd Floor
2-4-1 Marunouchi
Chiyoda-ku, Tokyo 100-6332
Japan
Fax: 011-81-3-6212-7801
Attention: Michael J. Yoshii, Esq.

 

If to FSL, addressed to it at:

 

Fujitsu Semiconductor Limited
Nomura Shin-Yokohama Building
2-10-23 Shinyokohama
Kohoku-ku, Yokohama 222-0033
Japan
Fax: [*]
Attention: [*]

 

With a copy to (which shall not constitute notice):

 

Morrison & Foerster LLP
Shin-Marunouchi Building, 29th Floor
5-1, Marunouchi 1-Chome
Chiyoda-ku, Tokyo 100-6529
Japan
Fax: 011-81-3-3214-6512
Attention: Jay Ponazecki, Esq.

 

Either Party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other Party
notice in the manner set forth in this Section 19.

 

20.           MISCELLANEOUS.

 

20.1     Rights in Bankruptcy. All rights and licenses granted to either Party
under or pursuant to this Agreement are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Bankruptcy Code”),
and any equivalent provision under any other Applicable Law, licenses of rights
to “intellectual property” as defined under Section 101 of the Bankruptcy Code
and conveyed and effective as of the Effective Date. The Parties acknowledge and
agree that the rights and licenses granted by each Party to the other Party
under this Agreement are conveyed and effective as of the Effective Date and
that each Party, as licensee of such rights under this Agreement, will retain
and may fully exercise all of its rights and elections as a licensee of
intellectual property under the Bankruptcy Code, or equivalent provision under
any other Applicable Law, and is entitled to the maximum protection of the
rights and licenses under the Bankruptcy Code of such Applicable Law, including
the right to preserve and enforce the licensee benefits set forth in this
Agreement. Each Party agrees to notify the other in the event of any insolvency
or bankruptcy event that might affect the licensed rights hereunder, with the
intent to provide notice so that the applicable licensee hereunder would have an
opportunity to object to any transfer in bankruptcy that might seek to reject
any pre-existing licenses. Without limitation to the foregoing, the licensee (a)
may assert without objection from the licensor that this Agreement is not
vulnerable to rejection under the U.S. Bankruptcy Code and that, if rejected,
such rejection shall not result in termination of the Agreement or a similar
result or effect; (b) shall continue to have and may fully exercise any rights
(and make any election) available under Section 365(n) of the U.S. Bankruptcy
Code or this Agreement; and (c) shall have the right to, and the licensor shall
provide and cause to be provided, the intellectual property licensed hereunder
and embodiments thereof, and, the licensor shall not interfere with the
licensee’s rights and licenses with respect to such intellectual property and
embodiments thereof.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
19

--------------------------------------------------------------------------------

 

 

20.2     Force Majeure. Solely with respect to the performance of the Parties’
obligations under Section 6, neither Party shall be deemed in default of this
Agreement to the extent that the performance of any obligations of a Party (the
“Affected Party”) or attempts to cure any breach by the Affected Party are
delayed or prevented by reason of any circumstances or causes beyond its
reasonable control, including, but not limited to, act of God, fire, natural
disaster (such as earthquake or flood), accident, act of terrorism, act of
government, war (including civil war), riots, embargoes, or epidemics (“Force
Majeure”), provided that the Affected Party gives the other Party written notice
thereof. The Affected Party shall resume its performance as soon as possible
following such Force Majeure unless the Force Majeure has rendered its
performance impossible. If the performance of the Affected Party’s obligations
becomes impossible, the Affected Party shall promptly notify the other Party in
writing and the Parties will discuss in good faith and implement reasonable
alternatives to mitigate the effect of the impossibility of performance of the
affected obligation.

 

20.3     No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

20.4     Entire Agreement. This Agreement (including any appendices, exhibits
and schedules attached hereto), the Stock Purchase Agreement and other Ancillary
Documents (including any appendices, exhibits and schedules attached thereto),
and the other documents referred to herein constitute the entire agreement
between the Parties and supersede any prior understandings, agreements or
representations by or between the Parties, written or oral, to the extent that
they relate in any way to the subject matter hereof.

 

20.5     Counterparts and Facsimile Signatures. This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. The
counterparts of this Agreement may be executed and delivered by facsimile or
other electronic signature by either Party to the other Party and the receiving
Party may rely on the receipt of such document so executed and delivered by
facsimile or other electronic method as if the original had been received.

 

20.6     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Japan without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than Japan.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
20

--------------------------------------------------------------------------------

 

 

20.7     Dispute Resolution. Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof shall be resolved in
accordance with Section 11.10 of the Stock Purchase Agreement.

 

20.8     Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by both Parties.
No waiver by either Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

20.9     Severability. Any term or provision of this Agreement that is held as
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

20.10     Compliance with Laws. Each Party shall comply with all Applicable Laws
(including any export control regulations of the applicable jurisdictions) with
respect to such Party’s exercise of its rights and performance of its
obligations under this Agreement.

 

20.11     Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.

 

20.12     Cumulative Remedies. Except as otherwise expressly set forth in this
Agreement, all rights and remedies of the Parties under this Agreement shall be
cumulative and the exercise of one or more rights or remedies shall not preclude
the exercise of any other right or remedy available under this Agreement, at
law, in equity or otherwise.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.
21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives to become
effective as of the Effective Date.

 

SPANSION LLC:

               

By:

/s/ Randy W. Furr

               

Name:

Randy W. Furr

     

Title:

Corporate Executive Vice President and Chief Financial Officer

       

 

 

 [Signature Page to Intellectual Property License Agreement]

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.


--------------------------------------------------------------------------------

 

 

 

 

FUJITSU SEMICONDUCTOR LIMITED:

                           By: /s/ Akinori Tahara      Name:   Akinori Tahara  
   Title:  Head of Unit
Intellectual Property Unit  

 

 

[Signature Page to Intellectual Property License Agreement]

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.


--------------------------------------------------------------------------------

 

 

Schedule 1.1.25

 

Licensed Marks

[*]

 

Sch. 1.1.25 - 1 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.


--------------------------------------------------------------------------------

 

 

Schedule 1.1.26

 

 

[*] [445 PAGES REDACTED]

 

 

 

 

 

 

Sch. 1.1.26 - 1

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with repect to the omitted portions.


--------------------------------------------------------------------------------

 

 

Schedule 1.1.27 

 

 

 

[*]

 

 

Sch. 1.1.27 - 1

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 